163 S.W.3d 482 (2005)
STATE of Missouri, Respondent,
v.
Michelle J. CHEW, Appellant.
No. ED 84582.
Missouri Court of Appeals, Eastern District, Division Four.
May 3, 2005.
Margaret M. Johnston, Columbia, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen.; Lisa M. Kennedy; Assistant Attorney General, Jefferson City, MO, for Respondent.
Before LAWRENCE E. MOONEY, P.J. and LAWRENCE G. CRAHAN, J. and MARY K. HOFF, J.

ORDER
PER CURIAM.
Michelle Chew (Defendant) appeals from the trial court's judgment and sentence imposed after the trial court found her guilty of one count of first-degree property *483 damage, in violation of Section 569.100.[1] The trial court sentenced Defendant as a prior offender to four years' imprisonment but suspended execution of the sentence contingent upon Defendant successfully serving five years' probation and making restitution in the amount of $7,258.78, payable in monthly installments of $135.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no jurisprudential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All subsequent statutory references are to RSMo 2000, unless otherwise noted.